Citation Nr: 0300860	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1941 to 
March 1945.  He was a former prisoner of war of the German 
Government.  He died in January 2001.  The veteran's 
surviving spouse is the appellant in this matter.

This matter comes to the Board of Veteran's Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, denying the appellant entitlement to 
service connection for the cause of the veteran's death.  

The record reflects that the appellant was afforded an RO 
hearing in September 2002, a transcript of which is on 
file.  In a VA Form 9, Appeal to the Board of Veterans' 
Appeals, received by the RO in November 2002, the 
appellant also requested a hearing before the Board, 
sitting at the RO.  To date, no action has been taken to 
comply with the appellant's request for a travel board 
hearing.  

Accordingly, this case is hereby REMANDED to the RO for 
the following action:

The appellant should be afforded a 
hearing before the Board, sitting at 
the RO in Buffalo, New York, in 
conjunction with her November 2002 
request therefor.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need 

take no action unless otherwise notified.  The appellant 
has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



